Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 05/18/2022. 
Claims 1-22 are pending in this application. 
Claims 1,13 and 20 are independent claims. 
Claims 1,2,10,13,14 and 20-22 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,8,10,13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1).

           As per claim 1, Bramhill teaches receiving data characterizing a log of requests by a plurality of software services executing based on a virtual resource that is within a remote computing environment, the executing including transmitting the requests for utilization of the virtual resource, the requests from the plurality of software services to the remote computing environment is performed using an interface of the remote computing environment, at least one of the plurality of software services forming part of a computing system that is remote from the remote computing environment; (Bramhill [col 3, lines 54-67 and col 4, lines 1-4] FIG. 2 shows an example of a user device in communication with a computing resource service provider in accordance with at least one embodiment. The user device 202 that is associated with a customer entity 208 communicates with the computing resource service provider 204 over a network 206. The customer entity 208 may be an organization or group, whereby the organization or group may utilize the services of the computing resource service provider 204 for a variety of purposes, such as running web or email servers, operating business applications or, generally, providing computing power for customer servers. Although one user device 202 is shown as belonging to the customer entity 208, it is noted that a plurality of devices may be associated with the customer entity 208. and [col 4, lines 59-67] As described herein, each of the services 212-224 may include one or more web service interfaces that enable the customer to submit appropriately configured application programming interface (API) calls to the various services through web service requests. In addition, each of the services 212-224 may include one or more service interfaces that enable the services to access each other (e.g., to enable a virtual computer system of the virtual computer system service 212 to store data in or retrieve data from the data storage service 214 or enable the usage tracking service 216 to track usage metrics or utilization statistics of an instantiated virtual machine of the virtual computer system service 212). And [col 5, lines 45-53] The usage tracking service 216 may be a collection of computing devices and other resources collectively configured to collect metrics or statistics on the usage of resources allocated to a customer or any other party. For example, the usage tracking service 216 may collect metrics on the usage of virtual computer systems (also referred to herein as, instantiated virtual machines or computing instances) provisioned by the virtual computer system service 212 and may make the metrics available to the customer).

           The examiner will interpret this to mean that services (and interfaces used for communication) are separate (remote) from the virtual resource being used by those services. Perhaps there is an over-usage of the term remote. It may suffice to say that computing environment (where virtual resource resides) is remote from the services requesting usage of that virtual resource. 

Bramhill does not teach determining, based on the log, a metric of utilization of the virtual resource by a first software service of the plurality of software services, the metric of utilization characterizing a portion of total usage of the virtual resource that is attributable to the first software service; and providing the metric of utilization.
However, Kiozumi teaches determining, based on the log, a metric of utilization of the virtual resource by a first software service of the plurality of software services, the metric of utilization characterizing a portion of total usage of the virtual resource that is attributable to the first software service; and providing the metric of utilization. (Kiozumi Fig 5 shows services [equivalent to multiple devices in customer entity (208) of Bramhill] and the amount of resources consumed and [0013] calculating the amount of allocated virtual resource to each entire service system, wherein each service management device includes: a model holding means for holding a service model expressing input and output of each node in a service system corresponding to the device in order of processings; a monitoring means for measuring the amount of allocated virtual resource, the amount of unit consumed resource as the amount of virtual resource consumed for one request, and an average processing time for each node in the service system, and acquiring a log indicating a request made in the service system; a model generation means for generating a resource model expressing the amount of unused resource and the amount of using resource of a node on input into the node based on the amount of allocated virtual resource, the amount of unit consumed resource, and an average processing time of each node as well as the service model, [0052] The service management devices correspond to the service systems on a one-to-one basis, and thus one service management device corresponds to one service. And [0081] The amount of resource is the amount of allocated virtual resource allocated to the entire service system corresponding to the service ID.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kiozumi with the system of Bramhill to determine the metric usage of a resource. One having ordinary skill in the art would have been motivated to use Kiozumi into the system of Bramhill for the purpose of providing a virtual resource control system for controlling the amounts of allocated virtual resources to a plurality of service systems. (Koizumi paragraph 01) 


As per claim 8, Koizumi teaches the providing includes modifying usage of the virtual resource by at least one of the plurality of software services. (Koizumi [0081] The amount of resource is the amount of allocated virtual resource allocated to the entire service system corresponding to the service ID. For example, the first row in FIG. 10 indicates that the amount of resource of a virtual CPU is defined as "15" as the allocated amount to be allocated to the entire service system 100 in the service management device 200 corresponding to the service ID "sv1" and the amount of excessive/lacking resource of "-2" (or, two virtual CPUcore is lacking) is notified from the service management device 200. When the "amount of resource" is updated in the hub_service_resource distribution table, the "amount of excessive/lacking resource" corresponding to the "amount of resource" is erased. and [0083] The service association unit 302 receives a request to return the amount of excessive virtual resource or to add the amount of lacking virtual resource from the hub association unit 207, and stores the excessive amount or the lacking amount as the "amount of excessive/lacking resource" in the hub_service_resource distribution table (see FIG. 10). When the amount of allocated virtual resource permitted to be allocated to a service system corresponding to a service management device is changed, the service association unit 302 notifies the changed allocated amount to the service management device.).

As per claim 22, Bramhill teaches the plurality of software services form part of the computing system that is remote from the remote computing system and wherein the plurality of software services perform application programming interface calls to the remote computing environment to utilize the virtual resource that is within the remote computing environment. (Bramhill [col 4, lines 59-63] As described herein, each of the services 212-224 may include one or more web service interfaces that enable the customer to submit appropriately configured application programming interface (API) calls to the various services through web service requests and [col 5, lines 8-13] The customer may interact with the virtual computer system service 212 (via appropriately configured and authenticated API calls) to provision and operate virtual computer systems that are instantiated on physical computing devices hosted and operated by the computing resource service provider 204.)

As to claims 10, 13 and 20, they are rejected based on the same reason as claim 1.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of Dettori (US 2016/0103717 A1).

As per claim 2, Bramhill and Koizumi do not teach the metric of utilization is a percent of resource utilized the first software service.
However, Dettori teaches the metric of utilization is a percent of resource utilized the first software service. (Dettori [0059] For example, monitoring service 108 monitors application usage information for a particular application instance relative to available resources on a virtual machine instance, and if the usage information indicates that the application uses greater than eighty percent of the resources, monitoring service 108 initiates a scaling event within autoscaling service 106, wherein the scaling event may include adding a new virtual machine to handle the application usage requirements.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dettori with the system of Bramhill and Kiozumi to determine metric utilization as a portion of total resource consumption. One having ordinary skill in the art would have been motivated to use Dettori into the system of Bramhill and Kiozumi for the purpose of auto scaling applications in shared cloud resources. (Dettori paragraph 01)

As to claim 14, it is rejected based on the same reason as claim 2.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of Melander (US 2015/0106805 A1) and Power (US 2013/0215213 A1) and Scholz (US 2017/0257285 A1).

As per claim 3, Bramhill and Koizumi do not teach a number of requests by respective software services.
However, Melander teaches a number of requests by respective software services (Melander [0050] he other parameters can be, for example, number of client devices 314 currently being serviced by CSM 302, projected service demands from client devices 314, number of service requests, resource request rate, time, current size of VM pool 316, maximum capacity of VM pool 316)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Melander with the system of Bramhill and Kiozumi to use a number of requests for software services. One having ordinary skill in the art would have been motivated to use Melander into the system of Bramhill and Kiozumi and for the purpose of providing near-instantaneous creation of logical resources that are hosted on service virtual machines in a cloud computing environment (Melander paragraph 03)

Bramhill and Koizumi and Melander do not teach an amount of time the virtual resource is utilized by the respective software services.
However, Power teaches an amount of time the virtual resource is utilized by the respective software services (Power [0118] Upon completion of the service request, the service communication network 100 may be configured to generate a service log and/or a service request report that includes one or more of the following: time and date stamp  of the service request; duration of the service request; identification of the service requester 210; identification of the resources and/or group notified of the service request; the identity of the service provider 220 that accepted the service request, the identification of the service requester device 221; the location of the service requester device 221)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Power with the system of Bramhill and Kiozumi and Melnader to use an amount of time services are used. One having ordinary skill in the art would have been motivated to use Power into the system of Bramhill and Kiozumi and Melnader for the purpose of executing a service requester application, a plurality of service provider devices each configured to execute a service provider application and a server application executing on a computer server remotely located from the service provider and service requester devices. (Power paragraph 11)

Bramhill and Koizumi and Melander and Power do not teach geographic region of the respective software services.
However, Scholz teaches geographic region of the respective software services (Scholz [0044] For example, service-agnostic customer sentiment metrics, customer value metrics, and customer resource usage metrics may be calculated for groups of customers within the same geographic region, groups of customers),

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Scholz with the system of Bramhill and Kiozumi and Melnader and Power use a geographic region of the software services. One having ordinary skill in the art would have been motivated to use Scholz into the system of Bramhill and Kiozumi and Melnader and Power for the purpose of determining, maintaining, and applying compound service performance metrics, based on data metrics from a plurality of different services. (Scholz paragraph 02) 
 and/or 
a type of application programming interface calls to the virtual resource made by the respective software services. 

As to claim 15, it is rejected based on the same reason as claim 3.

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of  Rajendran (US 2020/0026565 A1)

As per claim 4, Bramhill and Koizumi do not teach accessing, from the remote computing environment, data characterizing a cost of the virtual resource; and determining, based on the utilization metric and the cost of the virtual resource, a portion of the cost of the virtual resource attributable to the first software service.
However, Rajendran teaches accessing, from the remote computing environment, data characterizing a cost of the virtual resource; and determining, based on the utilization metric and the cost of the virtual resource, a portion of the cost of the virtual resource attributable to the first software service. (Rajendran [0037] To determine the cost of implementing a computing service 128 using a container 129 executing in a virtual machine 126, the cost metric analysis service 140 can interact with the virtual machine analysis service 215 to first determine the cost of the hardware resources used by virtual machine 126 in implementing the containers 129.  Thereafter, the cost metric analysis service 140 can interact with the container cost analysis service 210 to determine the cost of each container 129 (or each computing service 128) in implementing the computing function).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rajendran with the system of Bramhill and Kiozumi to use the cost of a service. One having ordinary skill in the art would have been motivated to use Rajendran into the system of Bramhill and Kiozumi and for the purpose of determining the infrastructure cost required to perform a computing function (Rajendran paragraph 02)

As per claim 5, Rajendran teaches determining, for the plurality of software services and based on the utilization metric, respective portions of the cost of the virtual resource attributable to respective software services of the plurality of software services. (Rajendran [0012] As such, various examples are described herein for determining costs for implementing a computing function that invokes multiple services.  Determining costs for implementing a computing function can require determining underlying virtual machine and hardware resource costs incurred by the services as well as determining a utilization ratio that accounts for only the usage of the service in implementing the computing function [0014] Thereafter, the computing environment can generate a utilization ratio for individual ones of the computing services in performing the computing function.  In some examples, the computing environment can determine the utilization ratio using a distributed tracing routine that identifies a service lineage of the computing services, where the distributed tracing routine is performed by tracing a flow of a unique identifier throughout the computing services.).

As per claim 6, Rajendran teaches determining, based on the utilization metric, a cost of the virtual resource attributable to a product, a feature of the product, and/or a service of the product. (Rajendran [0012] As such, various examples are described herein for determining costs for implementing a computing function that invokes multiple services.  Determining costs for implementing a computing function can require determining underlying virtual machine and hardware resource costs incurred by the services as well as determining a utilization ratio that accounts for only the usage of the service in implementing the computing function [0014] Thereafter, the computing environment can generate a utilization ratio for individual ones of the computing services in performing the computing function [product].  In some examples, the computing environment can determine the utilization ratio using a distributed tracing routine that identifies a service lineage of the computing services, where the distributed tracing routine is performed by tracing a flow of a unique identifier throughout the computing services.).

As to claim 16, it is rejected based on the same reason as claim 4.
As to claim 17, it is rejected based on the same reason as claim 5.
As to claim 18, it is rejected based on the same reason as claim 6.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of  Frantz (US 2011/0302653 A1)

As per claim 7, Kiozumi teaches the data characterizing the log includes a service name (Fig 3 and 5 of Kiozumi) a uniform resource identifier (Fig 3 of Kiozumi), 
Kiozumi does not teach a name of a consumer of a service, and a duration of use.
However, Frantz teaches a name of a consumer of a service, and a duration of use. (Frantz [0221] Service-model fetcher 7020 looks up the service model 5030 identified by service identifier 6020 in client transaction record 5090, outputting service duration 7030 to the server sent-duration estimator, multiplier 15090; and outputting service size 10170 to the client receive-duration estimator, multiplier 15100 and agent load-duration estimator, multiplier 15120).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Frantz with the system of Bramhill and Kiozumi to use the name of a consumer service and duration of use. One having ordinary skill in the art would have been motivated to use Frantz into the system of Bramhill and Kiozumi and for the purpose of defending online resources (Frantz paragraph 03). 

As to claim 19, it is rejected based on the same reason as claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of  Hahn (US 2015/0227598 A1)

As per claim 9, Bramhill and Koizumi do not teach the requests include application programming interface calls to the remote computing environment.
However, Hahn teaches the requests include application programming interface calls to the remote computing environment. (Hahn [claim 14] receiving the log data includes receiving an API call that identifies a customer account, a group name associated with the log data, and events together with associated event timestamps.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hahn with the system of Bramhill and Kiozumi to use an API for a remote computing environment. One having ordinary skill in the art would have been motivated to use Hahn into the system of Bramhill and Kiozumi and for the purpose of supplying custom metrics to the monitoring services (Hahn paragraph 03). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of  Vilke (US 2011/0126110 A1)

As per claim 11, Bramhill and Koizumi do not teach the first software service includes executable code deployed in the remote computing environment.
However, Vilke teaches the first software service includes executable code deployed in the remote computing environment. (Vilke [0046] The present invention defines methods, systems, computer codes that enable access and management of a virtualized computer service (or simply a "virtual service") available at a virtual machine within a virtual environment through a remote client.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Vilke with the system of Bramhill and Kiozumi to use executable code. One having ordinary skill in the art would have been motivated to use Vilke into the system of Bramhill and Kiozumi and for the purpose of interfacing with a virtualized computer service over short and long distances with a lightweight client (Vilke paragraph 04) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of  Vilke (US 2011/0126110 A1) and Saraswat (US 2021/0304100 A1)

As per claim 12, Bramhill and Koizumi and Vilke do not teach the first software service is a microservice.
However, Saraswat teaches the first software service is a microservice. (Saraswat [0058] Infrastructure usage is determined from timeseries event data for a business service or services at step 620.  For example, event data for a virtual machine may indicate the start time and stop time for each occurrence of a particular microservice, such as for example a checkout service).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Saraswat with the system of Bramhill and Kiozumi and Vilke to use a microservice. One having ordinary skill in the art would have been motivated to use Saraswat into the system of Bramhill and Kiozumi and Vilke for the purpose of providing an improved method for allocating cloud provider costs to actual business services (Saraswat paragraph 02). 

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bramhill (US 10,587,471 B1) in view of Koizumi (US 2016/0196168 A1) in further view of Atchison (US 2012/0072762 A1).

As per claim 21, Bramhill and Koizumi do not teach comprising logging application programming interface calls of the plurality of software services to the remote computing environment using a software layer included in the computing system that is remote from the remote computing environment, wherein each of the plurality of software services is registered with the software layer and wherein a log is created for each application programming interface call.
However, Atchison teaches comprising logging application programming interface calls of the plurality of software services to the remote computing environment using a software layer included in the computing system that is remote from the remote computing environment, wherein each of the plurality of software services is registered with the software layer and wherein a log is created for each application programming interface call. (Atchison [0021] Users of the program execution service 100 can interact with the program execution service 100 via an interactive request manager 130 to request preferred and/or required resources of the program execution service (e.g., program execution capacity and/or storage resources). The interactive request manager 130 can be connected to the computing nodes 112 and the storage nodes 134 via the network 128. The interactive request manager 130 can receive requests for resources from the user computing systems 104 over the network 108. A user may request via the interactive request manager 130 that the service 100 provide one or more computing nodes for execution of a program (or programs) on behalf of the user (or other users authorized by the user). In some embodiments, the user may request via the interactive request manager 130 that the service 100 generate one or more computing nodes that can manage and reserve computing resources that may be needed for execution of a program (or programs) on behalf of the user. In various embodiments, computing resources may be specified at the time of a request for execution of programs on behalf of a user and/or at one or more other times, such as when a user registers and/or subscribes to use services of the program execution service 100. In some embodiments, the interactive request manager 130 may provide subscription and/or registration services to one or more users, such that users may specify information related to one or more programs to execute on behalf of a user (e.g., programs, source code, addressable locations of one or more programs, etc.), account information (e.g., user name, billing information, etc.), terms of use, etc. In some embodiments, after a user interacts with the interactive request manager 130 to subscribe and/or register for services, the user may be issued one or more request identifiers (e.g., keys, tokens, user names, passwords, etc.) that are associated with the user and are to be used in conjunction with executing programs on behalf of the user. In other embodiments, a module other than the interactive request manager 130 may be provided to perform various operations related to subscription and/or registration services of the program execution service 100 and [0044] The billing module 216 may track the usage[logging], calculate appropriate fees, and bill the user and/or the authorized user (or provide billing information to an accounting module or service). In some cases, the request by the user may indicate that some or all of the usage fees incurred by authorized users be billed to the user rather than to the authorized users. In some such cases, the billing module 216 may appropriately portion the fees among the user and authorized users. [0064] With reference to FIG. 3A, the routine 300 continues at block 352 where the interactive request manager monitors and tracks usage of the program execution on the group of nodes allocated for program execution. As discussed with reference to the monitoring and reporting module 212, the interactive request manager monitor usage patterns of users (e.g., the first user) executing programs on the allocated computing nodes. Usage patterns can include the number or identity of users making changes to the allocated nodes, the start/end times and durations of program execution, and/or other user-specified patterns or diagnostics. In some embodiments, at block 352 interactive feedback may be provided to the first user or the second user including, e.g., indications of when and/or for how long programs may be likely to execute on the allocated computing nodes, actual or predicted demand for the nodes, etc. In some embodiments, a report can be generated detailing or summarizing the usage statistics and provided to the first user via electronic mail or via an interactive console or other GUI provided by the program execution service.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Atchison with the system of Bramhill and Kiozumi to register software services. One having ordinary skill in the art would have been motivated to use Atchison into the system of Bramhill and Kiozumi for the purpose of dynamically managing requests for computing capacity from a provider of computing resources (a program execution service) (Atchinson paragraph 011)
Response to Arguments
Applicant's arguments filed on 05/18/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claims 1, 13 and 20 have been considered but are moot because the arguments do not apply because of the introduction of new art by Bramhill.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196